Exhibit 10.2

 

T2 BIOSYSTEMS, Inc.

 

Non-Employee DIRECTOR COMPENSATION PROGRAM

(effective as of June 14, 2020)

 

Non-employee members of the board of directors (the “Board”) of T2 Biosystems,
Inc. (the “Company”) shall be eligible to receive cash and equity compensation
as set forth in this Non-Employee Director Compensation Program (this
“Program”).  The cash and equity compensation described in this Program shall be
paid or be made, as applicable, automatically and without further action of the
Board, to each member of the Board who is not an employee of the Company or any
parent or subsidiary of the Company (each, a “Non-Employee Director”) who may be
eligible to receive such cash or equity compensation, unless such Non-Employee
Director declines the receipt of such cash or equity compensation by written
notice to the Company.  This Program shall remain in effect until it is revised
or rescinded by further action of the Board.  This Program may be amended,
modified or terminated by the Board at any time in its sole discretion. The
terms and conditions of this Program shall, as of its effective date set forth
above (the “Effective Date”), supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors.  No Non-Employee Director shall
have any rights hereunder, except with respect to stock options and restricted
stock units granted pursuant to the Program.  

1.Annual Compensation.  

(a)Annual Retainers.  Each Non-Employee Director shall be eligible to receive an
annual retainer of $40,000 for service on the Board (the “Annual Retainer”).  

(b)Additional Annual Retainers.  In addition, each Non-Employee Director shall
be eligible to receive the following annual retainers (each, a “Committee Member
Retainer”):

(i)Chairman of the Board or Lead Independent Director.  A Non-Employee Director
serving as Chairman of the Board or Lead Independent Director shall receive an
additional annual retainer of $30,000 for such service.

(ii)Audit Committee.  A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $18,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
shall receive an additional annual retainer of $7,500.

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$14,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee shall receive an additional annual retainer of $5,000.

(vi) Nominating and Corporate Governance Committee.  A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $10,000 for such service.  A Non-

 

 

 

 

US-DOCS\95084447.3

--------------------------------------------------------------------------------

Employee Director serving as a member of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $3,500.

(vii) Technology Committee.  A Non-Employee Director serving on the Technology
Committee shall receive an additional annual retainer of $15,000 for such
service.

(c)Payment of Retainers.  The Annual Retainer and Committee Member Retainer
shall be earned on a quarterly basis based on a calendar quarter and shall be
paid by the Company in cash in arrears not later than the fifteenth day
following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section 1(b), for an entire calendar quarter, the
retainer paid to such Non-Employee Director shall be prorated for the portion of
such calendar quarter actually served as a Non-Employee Director, or in such
position, as applicable.  Any changes to the retainers set forth above shall be
pro-rated based on the effective date of such change.

 

(d) Annual Retainer Election. For each calendar year of the Non-Employee
Director’s service, the Non-Employee Director will have the opportunity to elect
in writing in a form provided by the Company and delivered to the Company, prior
to January 1 of the applicable year, payment of the Annual Retainer in cash or
an equivalent number of Restricted Stock Units (as defined in the Company’s 2014
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”)), determined by dividing (1)
the Annual Retainer by (2) the Fair Market Value (as defined in the Plan) of one
share of the Company’s common stock on the last trading day prior to January 1
of the year to which the Annual Retainer relates.  Restricted Stock Units will
be issued under, and subject to the terms of, the Equity Plan and a separate
restricted stock unit agreement and will vest, subject to the Non-Employee
Director’s continued service, in one single installment on January 1 of the year
following the year to which the Annual Retainer relates.  Unless otherwise
determined by the Board, unvested Restricted Stock Units will be forfeited upon
the Non-Employee Director’s termination of service.  

 

2.Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  The awards described below shall be granted under and
shall be subject to the terms and provisions of the Equity Plan and shall be
granted subject to award agreements, including attached exhibits, in
substantially the forms previously approved by the Board.  All applicable terms
of the Equity Plan apply to this Program as if fully set forth herein, and all
grants of stock options hereby are subject in all respects to the terms of the
Equity Plan.  For the avoidance of doubt, the share numbers in Sections 2(a) and
2(b) shall be subject to adjustment as provided in the Equity Plan.

(a)Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date shall be eligible to receive
such number of Restricted Stock Units equal to 1.5 times the number of
Restricted Stock Units subject to the Subsequent Award (as defined below) most
recently granted pursuant to Section 2(b) below, including any Subsequent Award
made on the date of election or appointment of the Non-Employee Director
receiving the award. The awards described in this Section 2(a) shall be referred
to as “Initial Awards.”  No Non-Employee Director shall be granted more than one
Initial Award. In the event that a Non-Employee Director is initially elected or
appointed to the Board after the Effective Date but prior to the annual meeting
of the Company’s stockholders (each, an “Annual

2

 

US-DOCS\95084447.3

--------------------------------------------------------------------------------

Meeting”) in 2020, such Non-Employee Director will automatically be granted the
Initial Award on the date of the Annual Meeting in 2020, subject to the
Non-Employee Director’s continued engagement as a Non-Employee Director through
such date, and such Initial Award shall cover 1.5 times the number of Restricted
Stock Units subject to each Subsequent Award granted on the date of the Annual
Meeting in 2020.

(b)Subsequent Awards.  A Non-Employee Director who (i) has been serving as a
Non-Employee Director on the Board for at least six months as of the date of any
Annual Meeting and (ii) will continue to serve as a Non-Employee Director
immediately following such meeting, shall be automatically granted on the date
of the Annual Meeting a number of Restricted Stock Units equal to (A) $75,000
divided by (B) the Fair Market Value of one share of the Company’s common stock
on the date of grant, rounded down to the nearest whole share; provided,
however, that the total number of shares subject to any such Subsequent Award
shall not exceed 100,000 (which number shall be subject to adjustment in
accordance with the Equity Plan in the event of any stock splits, dividends,
recapitalizations and the like effected after the Effective Date) The awards
described in this Section 2(b) shall be referred to as “Subsequent Awards.”  For
the avoidance of doubt, a Non-Employee Director elected for the first time to
the Board at an Annual Meeting shall only receive an Initial Award in connection
with such election, and shall not receive any Subsequent Award on the date of
such meeting as well.  

 

(c)Termination of Service of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their service with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(a) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Subsequent Awards as
described in Section 2(b) above.  

(d)Vesting of Awards Granted to Non-Employee Directors.Each Initial Award shall
vest in substantially equal installments on each of the first three
anniversaries of the date of grant, subject to the Non-Employee Director
continuing in service on the Board through each such vesting date.  Each
Subsequent Award shall vest in one installment on the earlier of (i) the first
anniversary of the grant date and (ii) the date of the next annual meeting of
stockholders, subject to the Non-Employee Director continuing in service on the
Board through such vesting date.  Unless the Board otherwise determines, any
portion of an Initial Award or Subsequent Award which is unvested at the time of
a Non-Employee Director’s termination of service on the Board shall be
immediately forfeited upon such termination of service and shall not thereafter
become vested.  All of a Non-Employee Director’s Restricted Stock Units granted
in respect of the Annual Retainer, Initial Awards and Subsequent Awards shall
vest in full immediately prior to the occurrence of a Change in Control (as
defined in the Equity Plan), to the extent outstanding at such time.

* * * * *

3

 

US-DOCS\95084447.3